Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/21 has been entered.
Status of Claims
Claims 2-4, 13, and 14 have been amended.  
Claims 1, 5, 7, 8, 11, 12, 15, 17, and 18 have been previously presented.
Claims 10 and 20 have been canceled.
Claims 6, 9, 16, and 19 are original claims
Claims 1-9 and 11-19 are currently pending in the application and are considered below.
Response to Arguments
Applicant’s arguments on pages 6-12, filed on 9/6/21, have been fully considered but they are not persuasive. Applicant notes, on page 10, that claims 1-5, 7, 8, 11-15, 17, and 18 have been amended, and that claims 10 and 20 have been canceled.
	The Examiner notes: Claims 2-4, 13, and 14 have been amended; Claims 1, 5, 7, 8, 11, 12, 15, 17, and 18 have been previously presented; Claims 10 and 20 have been canceled; Claims 6, 9, 16, and 19 are original claims; and Claims 1-9 and 11-19 are currently pending in the application and are considered below.
	Applicant’s arguments have been fully considered, but are not persuasive. 	Specifically regarding Applicant’s arguments:
35 U.S.C. § 112(b) Rejections:
	Applicant notes, on page 6, that claims 2-5 and 13-15 were rejected under 35 USC 112(b) as being indefinite. Applicant notes, on page 7, that the claims have been amended to address the rejections, and requests that the Examiner withdraw the rejections of claims under 35 USC 112(b). The Examiner notes the amended claims result in new rejections under 35 USC 112(b).
	Applicant’s arguments are fully considered, but are not persuasive.	
35 U.S.C. § 103 Rejections:
	Applicant notes, on page 8, that claims 1-4, 9-14, and 19-20 were rejected under 35 U.S.C. § 103, as being unpatentable over George et al, (U.S. Publ. No. 2019/0034963), hereinafter referred to as "George" in view of Bell (US Publ. No. 2016/0352900), hereinafter referred to as "Bell". Claims 5-8 and 15-18 were rejected under 35 U.S.C. § 103, as being unpatentable over George in view of Bell, and further in view of Kennel, et al. (US Publ. No. 2014/0180974), hereinafter referred to as "Kennel".
	Regarding the limitations of, “representing each of a plurality of tagged customer journeys by a list of attributes and a value associated with each of the attributes, wherein each of the tagged customer journeys is tagged with respect to a dissatisfaction indicator;" Applicant argues, on pages 8-9:
	As fairly understood, George teaches setting a sentiment score per each user interaction and then visualizes the sentiment score across a user journey. See, George Figs. 3A-3E. Specifically, George focuses on "determining sentiment score for each of the plurality of the online user interactions based on the identified attributes" (see, e.g., George Fig. 4, 430). 
	In contrast, the claimed invention computes one JES score for the entire journey (i.e., a "series of interactions"), rather than each user interaction individually. The JES score is not an aggregation of interaction scores; instead, it is computed directly on the features extracted for the entire journey. It is not trivial to move from an individual interaction level to a journey level, as there are two non-trivial issues to be resolved: (1) how to set a target label for an entire journey; and (2) how to identify journey-level features.
	Further elements of George are likewise focused on individual interactions and the identified attributes (see, George Fig. 4, 420) refer to per interaction features which are even specific to a type of interaction. See George Fig 5, 540-570. In contrast, in the claimed invention, these features represent an entire journey.

	The Examiner notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); See also MPEP 2145). The claims were not rejected as being anticipated by George under 35 USC 102, but were rejected as being obvious in view of the combination of George in view of Bell.
	Applicant’s arguments are not directed to prior art not teaching or suggesting the claim limitations, but to arguing a distinction between the intended interpretation and the exemplary embodiments and elements not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (See In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) See MPEP 2145; See MPEP § 2111 - § 2116.01, for additional case law relevant to claim interpretation).
	While Applicant is referred to the rejections under 35 USC 103 for a complete discussion of the rejections, the Examiner provides the discussion below in the interest of compact prosecution. The Examiner notes George is directed to systems and methods for analyzing analytics data for a plurality of online user interactions and aggregating the analytics data to determine sentiment scores and generate a presentation of a path of interactions.
	George discloses:
	[systems and methods that determine user sentiment with respect to user interactions and provide visualizations of the determined user sentiment across a user journey (0005, Fig. 1, Fig. 2, Fig. 5); interaction paths may correspond to different target metrics (i.e. events or results), such as interaction paths that lead to desirable actions of users associated with the interactions, or interaction paths that lead to undesirable actions of users associated with the interactions (0071); Based on the identified attributes for the respective online user interactions, the systems and methods determine sentiment scores that indicate a measurement of sentiment of a user with respect to the online user interactions (0005); Over time, the journey mapping system 108 refines the model and algorithms to reflect additional information about correlations between identified attributes and user sentiment (0064); understand and conceptualize interactions along a customer journey that are successful and where customers are becoming dissatisfied (and why) (0021)] This disclosure describes determining user sentiment scores across a journey, interaction paths corresponding to different target metrics (i.e., events or results), determining sentiment scores that indicate a measurement of sentiment of a user with respect to the online user interactions, and refining the model and algorithms to reflect additional information about correlations between identified attributes and user sentiment.
	Particularly regarding the limitations of:	
	representing the customer journey by the list of attributes and a value associated to each of the attributes, wherein each of the tagged customer journeys is tagged with respect to a dissatisfaction indicator;   
	George discloses:
	[collecting analytics data about interactions or a sequence of interactions between users and an entity (0047-0048, 0050); the attribute identifier 204 analyzes the collected analytics data and identifies one or more attributes associated with corresponding interactions (0051); an "attribute" refers to identified data or information associated with an interaction that may be used to determine an overall feeling of satisfaction or a metric of sentiment for a user…an attribute may refer to a feature or characteristic about an interaction indicative of a positive or negative experience of a user (0026; see also 0016); an attribute may refer to a feature determined based on analytics data (0026); identifying different sets of attributes for different types of online user interactions of the plurality of online user interactions (0107, 0108, 0120; see also 0039, 0051 discussing attributes of interactions in the context of live chat interactions [The Examiner notes a live chat interaction may be interpreted as corresponding to a user journey]);  identify an interaction as a positive or negative event in the sequence of interactions (0052); the sentiment manager 206 weights the attributes differently based on a determined significance of the attributes (0057, 0061, 0062, 0110, claim 16); the journey mapping system identifies, from the analytics information for a given interaction, behavioral or descriptive information for the given interaction, and calculates or otherwise determines a sentiment score for the user indicative of a positive or negative sentiment with respect to the given interaction (0016, 0054); determines sentiment values associated with each of the attributes and combine the values into a sentiment score (0055)]
	While Applicant’s arguments are directed to particular portions of the disclosure of George as related to attributes and scores of individual interactions and types of interactions making up paths and journeys, the Examiner notes, “representing each of a plurality of tagged customer journeys by a list of attributes and a value associated with each of the attributes, wherein each of the tagged customer journeys is tagged with respect to a dissatisfaction indicator,” comprises attributes associated with each interaction and interaction type as related to customer journeys and interaction paths corresponding to different target metrics (i.e. events or results), wherein an "attribute" refers to identified data or information associated with an interaction that may be used to determine an overall feeling of satisfaction or a metric of sentiment for a user. 
	Particularly regarding the limitation of:
	calculating the JES for the customer journey by applying the model weights to the associated values;
	George discloses:
	[systems and methods that determine user sentiment with respect to user interactions and provide visualizations of the determined user sentiment across a user journey (0005, Fig. 1, Fig. 2, Fig. 5); collecting analytics data about interactions or a sequence of interactions between users and an entity (0047-0048, 0050); the attribute identifier 204 analyzes the collected analytics data and identifies one or more attributes associated with corresponding interactions (0051); the sentiment manager 206 weights the attributes differently based on a determined significance of the attributes (0057, 0061, 0062, 0110, claim 16); identify those attributes that contributed most heavily to the sentiment score (0093); The sentiment manager 206 may further determine a net negative sentiment value based on a preceding interaction (or series of interactions) with respect to a web interface where the user searched a frequently asked question (FAQ) section (and was presumably unable to find an answer to a question). The sentiment manager 206 may determine implied sentiment based on the length of time of an interaction, the length of time between interactions, the order of interactions, the interactions in a customer journey etc. (0059); Over time, the journey mapping system 108 refines the model and algorithms to reflect additional information about correlations between identified attributes and user sentiment (0064)] George discloses: collecting analytics data about interactions or a sequence of interactions between users and an entity; identifying one or more attributes associated with corresponding interactions; weighting the attributes differently based on a determined significance of the attributes; determining a net negative sentiment value based on a preceding interaction (or series of interactions); and determining implied sentiment based on the interactions in a customer journey. The Examiner interprets the disclosure of George as teaching or suggesting calculating a score [the JES score] for the customer journey by applying the model weights to the associated values.
	Regarding Applicant’s arguments, on pages 9-11, directed to particular portions of the disclosure of George as not teaching or suggesting the limitations in the context of an entire user journey, while George comprises multiple examples as related to attributes and scores of individual interactions and types of interactions making up paths and journeys, the Examiner notes the disclosure of George is in the context of determining user sentiment across a user journey (0005, Fig. 1, Fig. 2, Fig. 5), wherein user journeys may comprise interaction paths which may correspond to different target metrics (i.e. events or results) (0071), wherein, based on the identified attributes for the respective online user interactions, the systems and methods determine sentiment scores that indicate a measurement of sentiment of a user with respect to the online user interactions (0005), wherein the system may determine a net negative sentiment value based on a preceding interaction (or series of interactions) (0059; see also 0039, 0051 discussing attributes of interactions in the context of live chat interactions [The Examiner notes a live chat interaction may be interpreted as corresponding to a user journey]). 
	Additionally, regarding Applicant’s arguments that Bell does not cure the deficiencies of George, the Examiner notes Bell was introduced to more specifically address the limitations with respect to tagging customer journeys, training a model, weighting attributes, and running the model in the context of models and machine learning.
	Bell is directed to analyzing analytics data for a plurality of online user interactions and aggregating the analytics data to determine sentiment scores and generate a presentation of a path of interactions.
	Bell discloses:
	[machine learning is used to predict and/or assign customer satisfaction scores, and other types of scores, for specified circumstances (0008; see also 0027, 0028, 0035, 0038); weighting attributes and features (0040, claim 6); the intention, topics, tags, and sentiments may be used to determine a categorization of interactions (0027); the tag can be an indicator of a negative experience (0027); The analytics server 137 can use other variables, e.g., other intention types, topics, sentiments, etc. as part of the statistical analysis of the interaction data (0036); the analytics server 137 parses the interaction to determine intention, e.g., customer needs, determine sentiment e.g., neutral, positive, negative, or a scored sentiment, and determine topics (0037; see also 0026)]
	Bell more explicitly addresses the aspect of tagging journeys based on attributes, values associated with each of the attributes, journeys tagged with respect to a dissatisfaction indicator, calculating a score by applying the model weights to the associated values. 
	While Bell, like George, also provides multiple examples of attributes, features, and a scored sentiment as related to individual interactions, the disclosure of Bell is in the context of determining user sentiment across a user journey (see disclosure below).
	Bell further discloses:
	[machine learning is used to predict and/or assign customer satisfaction scores, and other types of scores, for specified circumstances (0008; see also 0027, 0028, 0035, 0038); users may connect with a contact center over the internet via mobile devices (0016); The analytics server 137 can process the interactions to detect both intention, e.g., needs of the customer, and topics around those intentions (0026); the analytics server further determines the implicit survey score based on a journey through the contact center (0040, claim 4); the analytics server 137 can consider attributes about an identity of the customer when determining implicit survey responses for interactions from previous/other explicit responses... The analytics server 137 can also use information about past contact center 15 interactions with the customer (0039); displaying a current projected survey score so that the agent can act based on the projected survey score 402, e.g., to try to better satisfy the customer, present other services or products to the customer based on a positive/negative score, etc. to help improve the interaction with the customer (0041); The interactions include the customer discussing a problem, making requests, etc. (0039); the analytics server can consider attributes associated with the customer and factors associated with customer interactions, such as customer age, location, call history of the customer, the average length of interactions, intention, topics, and/or sentiment (0039-0040); corrective measures can be taken at the contact center 15, e.g. to avoid scenarios causing negative scores and strengthen those actions that lead to positive scores…For each particular enterprise there can be further influential parameters (0043)] The disclosure of Bell is in the context of determining user sentiment across a user journey, and provides a discussion of an example of user sentiment and a positive/negative score associated with a user journey.
	Particularly regarding Applicant’s arguments that cited prior art does not teach or suggest “dynamically modifying interactive voice response (IVR) menus according to the JES of the customer journey, the Examiner notes the claim limitations recite at least one of two elements:
	“at least one of: routing the customer to an agent according to the score for the customer journey; and dynamically modifying interactive voice response (IVR) menus according to the JES of the customer journey.”
	As discussed in the office action, the combination of George and Bell teaches or suggests routing the customer to an agent according to the score for the customer journey.
	Applicant’s arguments have been fully considered, but are not persuasive.	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-5 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 2, “wherein each of the tagged customer journeys is tagged as one of being associated with a dissatisfaction indicator or unassociated with a dissatisfaction indicator, and wherein the method comprises obtaining an equal or comparable number of journeys being associated with a dissatisfaction indicator and journeys being unassociated with a dissatisfaction indicator,” is unclear. The claim is unclear in that the claim recites four instances of, “a dissatisfaction indicator.” It is unclear if each instance of, “a dissatisfaction indicator,” is intended to be a separate, new element, or if one or more instances of, “a dissatisfaction indicator,” is intended to be recited as, “the dissatisfaction indicator,” to reference the initial recitation of, “a dissatisfaction indicator,” in the independent claim. In order to advance compact prosecution, the Examiner interprets the limitation as requiring that each of the tagged journeys be tagged as being associated with a dissatisfaction indicator (i.e., each of the tagged customer journeys is associated with at least one dissatisfaction indicator).
	Regarding claim 3, “wherein each of the tagged customer journeys is tagged as being associated with a dissatisfaction indicator, or 2APPLICANT(S):Adi PONY, et al.being unassociated with at least one dissatisfaction indicator, with respect to a plurality of dissatisfaction indicators.” The discussion of claim 2 applies here, as well.
	Regarding claims 4 and 14, “an equal or comparable number of journeys being associated with a dissatisfaction indicator with respect to each of the dissatisfaction indicators, and obtaining a number of journeys being unassociated with a dissatisfaction indicator that equals the total number of journeys being associated with a dissatisfaction indicator.” The discussion of claim 2 applies here, as well.
	Regarding claims 5 and 15, “wherein if the tagged customer journey is tagged as being associated with a dissatisfaction indicator,” is unclear. It is unclear if, “a dissatisfaction indicator,” is intended to be recited as, “the dissatisfaction indicator,” or if it is intended to introduce a new element. The discussion of claim 2 applies here, as well. 
	Regarding claim 13, “wherein each of the tagged customer journeys is tagged as being associated with a dissatisfaction indicator, or being unassociated with a dissatisfaction indicator, with respect to a plurality of dissatisfaction indicators.” The discussion of claim 2 applies here, as well.
The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over George, U.S. Patent Application Publication 20190034963, in view of Bell, U.S. Patent Application Publication 20160352900.
	Claims 1, 11, and 12, the claims are substantially similar. The discussion of prior art applies to substantially similar claim limitations of the independent claims and substantially similar limitations of subsequent dependent claims. The Examiner notes the claims are addressed by prior art using the broadest reasonable interpretation of the claim language. Applicant is referred to the previous sections of Claim Objections, Claim Rejections under 35 USC 112(b), and Claim Interpretation for reference to claim interpretation to be addressed by prior art for rejections under 35 USC 103.
	Regarding claims 1, 11, and 12
	George — which is directed to systems and methods for analyzing analytics data for a plurality of online user interactions and aggregating the analytics data to determine sentiment scores and generate a presentation of a path of interactions — discloses:
	(claim 1) A method for calculating a journey excellence score (JES) for a customer journey in a contact center, the method comprising: 
	(claim 11) A method for calculating a rating for a series of customer interactions in a contact center, the method comprising:
	(claim 12) A system for calculating a journey excellence score (JES) for a customer journey in a contact center, the system comprising: a memory; and a processor configured to:
	[systems and methods that determine user sentiment with respect to user interactions and provide visualizations of the determined user sentiment across a user journey (0005, Fig. 1, Fig. 2, Fig. 5); call center interactions (0074, 0100); Based on the identified attributes for the respective online user interactions, the systems and methods determine sentiment scores that indicate a measurement of sentiment of a user with respect to the online user interactions (0005); Embodiments of the present disclosure may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory (0124; see also 0126, 0130, 0133-0134)]
	(claims 1 and 12) during a training phase: representing each of a plurality of tagged customer journeys by a list of attributes and a value associated with each of the attributes,
 	(claim 11) a first phase: obtaining a plurality of labelled series of customer interactions, wherein each of the series of customer interactions is labelled for a dissatisfaction indicator; for each of the labelled series of customer interactions creating an associated list of attributes and a grade associated with each of the attributes;
	[In one or more embodiments, the journey mapping system 108 generates the model using a machine learning. For example, the journey mapping system 108 utilizes training data including interactions and associated interaction information (e.g., user information, behavioral information) for which sentiment has been accurately determined. In addition, the training data can include information associated with whether an interaction ultimately resulted in a conversion or other target metric. Using the training data, the journey mapping system 108 generates algorithms and/or trains a machine learning model that accurately determines sentiment scores for subsequently tracked interactions. Over time, the journey mapping system 108 refines the model and algorithms to reflect additional information about correlations between identified attributes and user sentiment (0064); an "attribute" refers to identified data or information associated with an interaction that may be used to determine an overall feeling of satisfaction or a metric of sentiment for a user…an attribute may refer to a feature or characteristic about an interaction indicative of a positive or negative experience of a user (0026); an attribute may refer to a feature determined based on analytics data (0026); identifying different sets of attributes for different types of online user interactions of the plurality of online user interactions (0107, 0108, 0120); determines sentiment values associated with each of the attributes and combine the values into a sentiment score (0055)]
	(claims 1 and 12) wherein each of the tagged customer journeys is tagged with respect to a dissatisfaction indicator;
	(claim 11) wherein each of the series of customer interactions is labelled for a dissatisfaction indicator;
	[Based on the analytics information, the journey mapping system identifies attributes of respective interactions indicative of a positive or negative sentiment of a user with respect to the associated interactions (0016); in addition to generally tracking interaction data across different channels, the journey mapping system determines an interaction path including interactions across the different channels and associated sentiment scores for the different types of interactions that make up the interaction path (0020); determine a net negative sentiment value based on a preceding interaction (or series of interactions) (0059); aggregate the sentiment values for the different attributes to determine a cumulative positive or negative sentiment score associated with the live chat interaction (0060); interaction paths may correspond to different target metrics (i.e. events or results), such as interaction paths that lead to desirable actions of users associated with the interactions, or interaction paths that lead to undesirable actions of users associated with the interactions (0071)]
	(claims 1 and 12) training a model using the plurality of tagged customer journeys, based on the associated values and tags, to generate model weights; and 
	(claim 11) creating a computerized model using the plurality of labelled series of customer interactions, based on the associated grades and labels, 	to generate parameters; and 
	[In one or more embodiments, the journey mapping system 108 generates the model using a machine learning. For example, the journey mapping system 108 utilizes training data including interactions and associated interaction information (0064); In addition to selectively identifying and visualizing interactions of relevant users, the journey mapping system can additionally selectively identify those interactions having a threshold correlation with the target metric (0023); the sentiment manager 206 weights the attributes differently based on a determined significance of the attributes (0057, 0061, 0062, 0110, claim 16); identify those attributes that contributed most heavily to the sentiment score (0093)]
	(claims 1 and 11) at runtime: obtaining the customer journey; representing the customer journey by the list of attributes and a value associated to each of the attributes; calculating the JES for the customer journey by applying the model weights to the associated values; and 
	(claim 12) during a second phase: receiving the series of customer interactions; representing the series of customer interactions by the list of attributes and a grade associated to each of the attributes; calculating the rating for the series of customer interactions by applying the parameters to the associated grades; and 
	[collecting analytics data about interactions or a sequence of interactions between users and an entity (0047-0048, 0050); the attribute identifier 204 analyzes the collected analytics data and identifies one or more attributes associated with corresponding interactions (0051); identify an interaction as a positive or negative event in the sequence of interactions (0052); the sentiment manager 206 weights the attributes differently based on a determined significance of the attributes (0057, 0061, 0062, 0110, claim 16); the journey mapping system identifies, from the analytics information for a given interaction, behavioral or descriptive information for the given interaction, and calculates or otherwise determines a sentiment score for the user indicative of a positive or negative sentiment with respect to the given interaction (0016, 0054); determines sentiment values associated with each of the attributes and combine the values into a sentiment score (0055); the journey mapping system reduces a processing load on a server device(s) and/or client device(s) by selectively identifying, analyzing, and/or visualizing relevant interactions for an interaction path leading to a target metric (0022)]
	at least one of: routing the customer to an agent according to the score for the customer journey; and dynamically modifying interactive voice response (IVR) menus according to the JES of the customer journey.  
	[the path manager 208 can identify the most common interactions for different communication channels to show an interaction path across different channels of communication. For example, the path manager 208 may prioritize including at least one interaction from each of communication channels including, but not limited to, web-based interactions, mobile application-based interactions, call center or help desk-based interactions, and delivered content-based interactions. As such, where certain communication channels may be overrepresented due to a sheer number of interactions (e.g., interactions with respect to web content may greatly outnumber interactions with respect to a help-desk), the path manager 208 may prioritize other communication channels to ensure a representation of different communication channels in the interaction path (0074, Figs. 3A-3E); the presentation application 118 causes the client device 116 to display or otherwise present the presentation to the user 120 including a visualization of the interaction path and a visualization of sentiment scores associated with interactions that make up the interaction path. As will be described in further detail below, in one or more embodiments, the presentation application 118 facilitates interactive features and functionality with respect to the presentation provided via the client device 116. For example, in response to receiving one or more user inputs, the presentation application 118 filters or otherwise modifies a presentation displayed on the client device 116 in accordance with one or more embodiments described herein (0043); interaction paths may correspond to different target metrics (i.e. events or results), such as interaction paths that lead to desirable actions of users associated with the interactions, or interaction paths that lead to undesirable actions of users associated with the interactions (0071)]
	While George teaches the broadest reasonable interpretation of the claim limitations, the Examiner introduces Bell to more specifically address the limitations with respect to tagging customer journeys, training a model, weighting attributes, and running the model in the context of models and machine learning.
	Bell — which is directed to analyzing analytics data for a plurality of online user interactions and aggregating the analytics data to determine sentiment scores and generate a presentation of a path of interactions — discloses (while additional portions of the limitations and prior art disclosure are included for context, the portions of the limitations in italics are what are particularly being addressed):
	(claims 1 and 12) during a training phase: representing each of a plurality of tagged customer journeys by a list of attributes and a value associated with each of the attributes, wherein each of the tagged customer journeys is tagged with respect to a dissatisfaction indicator; training a model using the plurality of tagged customer journeys, based on the associated values and tags, to generate model weights; and
	(claim 11) a first phase: obtaining a plurality of labelled series of customer interactions, wherein each of the series of customer interactions is labelled for a dissatisfaction indicator; for each of the labelled series of customer interactions creating an associated list of attributes and a grade associated with each of the attributes; wherein each of the series of customer interactions is labelled for a dissatisfaction indicator; creating a computerized model using the plurality of labelled series of customer interactions, based on the associated grades and labels, 	to generate parameters; and
	[machine learning is used to predict and/or assign customer satisfaction scores, and other types of scores, for specified circumstances (0008; see also 0027, 0028, 0035, 0038); the analytics server 137 can determine a sentiment of the interaction, for example, the customers view of or attitude toward the interaction, and/or feeling or emotion, e.g., if the customer sounds happy or angry and/or if the customer is using words that express satisfaction or displeasure (0026); the intention, topics, tags, and sentiments may be used to determine a categorization of interactions (0027); the tag can be an indicator of a negative experience (0027); the predicted score can be compared with actual score, which allows to tune a logic of the analytics sever (0028); The analytics server 137 can consider indicators alternative to or in addition to text, including video, e.g., facial expression, or voice, e.g., agitation, tone, for correlation (0035); The analytics server 137 can use other variables, e.g., other intention types, topics, sentiments, etc. as part of the statistical analysis of the interaction data (0036); the analytics server 137 parses the interaction to determine intention, e.g., customer needs, determine sentiment e.g., neutral, positive, negative, or a scored sentiment, and determine topics (0037); The interactions include the customer discussing a problem, making requests, etc. (0039); the analytics server can consider attributes associated with the customer and factors associated with customer interactions, such as customer age, location, call history of the customer, the average length of interactions, intention, topics, and/or sentiment (0039-0040); weighting attributes and features (0040, claim 6); corrective measures can be taken at the contact center 15, e.g. to avoid scenarios causing negative scores and strengthen those actions that lead to positive scores…For each particular enterprise there can be further influential parameters (0043)]
	(claims 1 and 11) at runtime: obtaining the customer journey; representing the customer journey by the list of attributes and a value associated to each of the attributes; calculating the JES for the customer journey by applying the model weights to the associated values; and 
	(claim 12) during a second phase: receiving the series of customer interactions; representing the series of customer interactions by the list of attributes and a grade associated to each of the attributes; calculating the rating for the series of customer interactions by applying the parameters to the associated grades; and 
	[users may connect with a contact center over the internet via mobile devices (0016); The analytics server 137 can process the interactions to detect both intention, e.g., needs of the customer, and topics around those intentions (0026); the analytics server further determines the implicit survey score based on a journey through the contact center (0040, claim 4); displaying a current projected survey score so that the agent can act based on the projected survey score 402, e.g., to try to better satisfy the customer, present other services or products to the customer based on a positive/negative score, etc. to help improve the interaction with the customer (0041); machine learning is used to predict and/or assign customer satisfaction scores, and other types of scores, for specified circumstances (0008; see also 0027, 0028, 0035, 0038); weighting attributes and features (0040, claim 6)]
	at least one of: routing the customer to an agent according to the score for the customer journey; and dynamically modifying interactive voice response (IVR) menus according to the JES of the customer journey.  
	[Statistics may be used in contact center management to vary functionality in routing intelligence, load management, and in many other… calls may be connected directly or be queued to be connected to agents involved in the outbound calls (0031); The agent 127(1-n) can also view the current predicted survey score 402, either as a number, or icon 403, e.g., smiley/sad face, etc. The agent 127(1-n) can act based on the projected survey score 402, e.g., to try to better satisfy the customer, present other services or products to the customer based on a positive/negative score, etc. The screen 400 can display suggestions 412 on how to tune the interaction for improving the predicted/assigned survey score 402 and what to avoid during the interaction with the customer. The suggestion 412 can be personalized based on a general profile for the interaction and/or based on the individual customer characteristics (0041); the assigned survey scores can be used to decide when to reach out to customers that otherwise may be left unidentified, as most customers do not complete post call surveys. For example, for an explicit negative NPS score a manager can immediately follow up with the given customer (0042)]
	Bell additionally discloses:
	[execute intelligent operations to determine to connect an incoming call to different ones of possible contact centers or to route an incoming call (0010); Incoming land-line calls to switch 116 may also be connected to the interactive voice response (IVR) server 119, which may serve to ascertain a purpose of the caller and other information useful in further routing of the call to final connection, if further routing is needed. The orchestration server 133 and a conversation manager server 120 may be leveraged for routing intelligence, of which there may be a great variety, and for association of the instant call with previous calls or future calls that might be made. The orchestration server 133 and conversation manager server 120 can be mapped to a GENESYS TELECOMMUNICATIONS SYSTEMS, INC. orchestration server, universal routing server (URS) and conversation manager. The IVR 119 can also be used during outbound call campaigns (0019); The orchestration server 133 is the session-based routing component that takes core capability of routing and extends it, generalizes it, and integrates it with other components (0023); Statistics may be used in contact center management to vary functionality in routing intelligence, load management, and in many other ways  (0031); The customer 302 can interact with the correct knowledge base for self-service, e.g., using IVR 119, and/or interact with the available agent 127(1-n) that is informed about the subject that the customer 302 is asking about. The orchestration server 133 routes the interaction to the correct agent 127(1-n). For some interactions the analytics server 137 parses the interaction to determine intention, e.g., customer needs, determine sentiment e.g., neutral, positive, negative, or a scored sentiment, and determine topics, e.g., money, bank, transfer. The analytics server 137 can tag certain key phrases, e.g., that the customer is `cancelling` their account, and track messages to the customer, e.g., a message about lowering rates. The customer 302 can provide an explicit score to a survey, e.g., during and/or after the interaction completes. In other cases, the customer may have selected "cancel account" as a requested service in the IVR 119. In that case the analytics server 137 need not parse the text. If the contact center 15 connects the customer to an agent 127(1-n) then the customer can explain the requested service to the agent 127(1-n). In both the IVR 119 and agent 127(1-n) scenarios the "service type" can be attached to the interaction record as attribute. Therefore, the intention analytics can go beyond the coarse-grain service type classification (0037); The analytics server 137 can also compare other factors of interactions having explicit survey scores and subsequent interactions, including using the journey of the interactions through the IVR 119 to agent 127(1-n) etc. to determine the implicit survey scores for the subsequent interactions. For example, the analytics server 137 can consider the options chosen by the customer when interacting with the IVR 119 (0040)]
	George teaches systems and methods for analyzing analytics data for a plurality of online user interactions and aggregating the analytics data to determine sentiment scores and generate a presentation of a path of interactions. Bell teaches analyzing analytics data for a plurality of online user interactions and aggregating the analytics data to determine sentiment scores and generate a presentation of a path of interactions. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between George and Bell is that, while George teaches the broadest reasonable interpretation of the claim limitations, Bell is introduced to more specifically address the limitations, particularly with respect to tagging customer journeys, training a model, weighting attributes, and running the model in the context of models and machine learning.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of analyzing analytics data for a plurality of online user interactions and aggregating the analytics data to determine sentiment scores and generate a presentation of a path of interactions (as taught by Bell) with the system and method for analyzing analytics data for a plurality of online user interactions and aggregating the analytics data to determine sentiment scores and generate a presentation of a path of interactions (as taught by George) in order to use the intention, topics, tags, and sentiments to determine a categorization of interactions, predict and/or assign customer satisfaction scores, and other types of scores, for specified circumstances, and display suggestions on how to tune the interaction for improving the predicted/assigned survey score and what to avoid during the interaction with the customer.

	Regarding claim 2, The method of claim 1, 
	The combination of George and Bell teaches the limitations of claim 1.
	George further discloses:
	wherein each of the tagged customer journeys is tagged as one of being associated with a dissatisfaction indicator or unassociated with a dissatisfaction indicator, and 
	[Based on the analytics information, the journey mapping system identifies attributes of respective interactions indicative of a positive or negative sentiment of a user with respect to the associated interactions (0016); in addition to generally tracking interaction data across different channels, the journey mapping system determines an interaction path including interactions across the different channels and associated sentiment scores for the different types of interactions that make up the interaction path (0020); determine a net negative sentiment value based on a preceding interaction (or series of interactions) (0059); aggregate the sentiment values for the different attributes to determine a cumulative positive or negative sentiment score associated with the live chat interaction (0060); interaction paths may correspond to different target metrics (i.e. events or results), such as interaction paths that lead to desirable actions of users associated with the interactions, or interaction paths that lead to undesirable actions of users associated with the interactions (0071)]
	wherein the method comprises obtaining an equal or comparable number of journeys being associated with a dissatisfaction indicator and journeysunassociated with a dissatisfaction indicator. 
	[in one or more embodiments, the journey mapping system enables filtering of the presentation based on segments of users, frequency of different types of interactions, and other criteria to further refine the presentation of the interaction path (0019); the sentiment manager 206 can discard or otherwise exclude the sentiment scores that fall outside the predefined percentage or deviation (0066); because users can perform any number and variety of interactions leading up to a target metric, the journey mapping system can further reduce the number of identifying, analyzed, and/or visualized interactions by identifying those interactions experienced by a minimum number of users leading up to a target metric (0023); the journey mapping system 108 may further limit the number of interactions included within a presentation of the interaction path based on additional criteria (e.g., a received user input, an applied filter) (0069); While the path manager 208 may specifically consider interactions for users that experience or otherwise fulfill a target metric, the path manager 208 may additionally consider interactions for users who do not necessarily perform or otherwise fulfill the target metric…where a user follows a majority of interactions that make up a common interaction path, but drops off or otherwise fails to convert, the path manager 208 may additionally consider these interactions when generating the interaction path, as they may still provide relevant data for determining the interaction path (0070); prioritizing the inclusion of certain user interactions to ensure a representation in the event of an overrepresentation of other user interactions (0074); identifying the interactions most commonly experienced based on a percentage of users (0074); provides various filter controls to enable a user of the device 302 to modify the presentation within the presentation space 308. (0094); the journey mapping system 108 provides one or more filter controls to modify a presentation of the interaction path based on a selected user segment (0096); a user may select user segments to add to a filter space (0097); identifying an interaction path including online user interactions experienced by a majority (or other predefined percentage) of users (0111); receiving a user input identifying a number of types of online user interactions to include within the interaction path (0113); a selection of a segment of users from the plurality of users 114a-n where the segment of users includes a subset of the plurality of users (0117)]
	Additionally, Bell further discloses:
	[The interactions include the customer discussing a problem, making requests, etc. (0039); the intention, topics, tags, and sentiments may be used to determine a categorization of interactions (0027); the tag can be an indicator of a negative experience (0027)]
	The motivation and rationale discussed in addressing claim 1 applies here, as well.
 
	Regarding claims 3 and 13, the combination of George and Bell teaches the limitations of claims 1 and 12.
	George further discloses:
 wherein each of the tagged customer journeys is tagged as being associated with a dissatisfaction indicator, or 2APPLICANT(S):Adi PONY, et al.being unassociated with at least one dissatisfaction indicator, with respect to a plurality of dissatisfaction indicators.  
	[Based on the analytics information, the journey mapping system identifies attributes of respective interactions indicative of a positive or negative sentiment of a user with respect to the associated interactions (0016); in addition to generally tracking interaction data across different channels, the journey mapping system determines an interaction path including interactions across the different channels and associated sentiment scores for the different types of interactions that make up the interaction path (0020); determine a net negative sentiment value based on a preceding interaction (or series of interactions) (0059); aggregate the sentiment values for the different attributes to determine a cumulative positive or negative sentiment score associated with the live chat interaction (0060); interaction paths may correspond to different target metrics (i.e. events or results), such as interaction paths that lead to desirable actions of users associated with the interactions, or interaction paths that lead to undesirable actions of users associated with the interactions (0071)]
	Additionally, Bell further discloses:
	wherein each of the tagged customer journeys is tagged as being associated with at least one dissatisfaction indicator, or not being associated with at least one dissatisfaction indicator, with respect to a plurality of dissatisfaction indicators.  
	[machine learning is used to predict and/or assign customer satisfaction scores, and other types of scores, for specified circumstances (0008; see also 0027, 0028, 0035, 0038); the analytics server 137 can determine a sentiment of the interaction, for example, the customers view of or attitude toward the interaction, and/or feeling or emotion, e.g., if the customer sounds happy or angry and/or if the customer is using words that express satisfaction or displeasure (0026); the intention, topics, tags, and sentiments may be used to determine a categorization of interactions (0027); the tag can be an indicator of a negative experience (0027); the predicted score can be compared with actual score, which allows to tune a logic of the analytics sever (0028); The analytics server 137 can consider indicators alternative to or in addition to text, including video, e.g., facial expression, or voice, e.g., agitation, tone, for correlation (0035); The analytics server 137 can use other variables, e.g., other intention types, topics, sentiments, etc. as part of the statistical analysis of the interaction data (0036); the analytics server 137 parses the interaction to determine intention, e.g., customer needs, determine sentiment e.g., neutral, positive, negative, or a scored sentiment, and determine topics (0037); The interactions include the customer discussing a problem, making requests, etc. (0039); the analytics server can consider attributes associated with the customer and factors associated with customer interactions, such as customer age, location, call history of the customer, the average length of interactions, intention, topics, and/or sentiment (0039-0040); weighting attributes and features (0040, claim 6); corrective measures can be taken at the contact center 15, e.g. to avoid scenarios causing negative scores and strengthen those actions that lead to positive scores…For each particular enterprise there can be further influential parameters (0043)]
	The motivation and rationale discussed in addressing claims 1 and 12 applies here, as well.

	Regarding claims 4 and 14, the combination of George and Bell teaches the limitations of claims 1 and 12.
	George further discloses:
	 the method comprising obtaining an equal orcomparable number of journeys being associated with a dissatisfaction indicator with respect to each of the dissatisfaction indicators, and obtaining a number of journeys beingunassociated with a dissatisfaction indicator that equals the total number of journeys being associated with a dissatisfaction indicator.  
	[in one or more embodiments, the journey mapping system enables filtering of the presentation based on segments of users, frequency of different types of interactions, and other criteria to further refine the presentation of the interaction path (0019); the sentiment manager 206 can discard or otherwise exclude the sentiment scores that fall outside the predefined percentage or deviation (0066); because users can perform any number and variety of interactions leading up to a target metric, the journey mapping system can further reduce the number of identifying, analyzed, and/or visualized interactions by identifying those interactions experienced by a minimum number of users leading up to a target metric (0023); the journey mapping system 108 may further limit the number of interactions included within a presentation of the interaction path based on additional criteria (e.g., a received user input, an applied filter) (0069); While the path manager 208 may specifically consider interactions for users that experience or otherwise fulfill a target metric, the path manager 208 may additionally consider interactions for users who do not necessarily perform or otherwise fulfill the target metric…where a user follows a majority of interactions that make up a common interaction path, but drops off or otherwise fails to convert, the path manager 208 may additionally consider these interactions when generating the interaction path, as they may still provide relevant data for determining the interaction path (0070); prioritizing the inclusion of certain user interactions to ensure a representation in the event of an overrepresentation of other user interactions (0074); identifying the interactions most commonly experienced based on a percentage of users (0074); provides various filter controls to enable a user of the device 302 to modify the presentation within the presentation space 308. (0094); the journey mapping system 108 provides one or more filter controls to modify a presentation of the interaction path based on a selected user segment (0096); a user may select user segments to add to a filter space (0097); identifying an interaction path including online user interactions experienced by a majority (or other predefined percentage) of users (0111); receiving a user input identifying a number of types of online user interactions to include within the interaction path (0113); a selection of a segment of users from the plurality of users 114a-n where the segment of users includes a subset of the plurality of users (0117)]

	Regarding claims 9 and 19, the combination of George and Bell teaches the limitations of claims 1 and 12.
	George further discloses:
	wherein the attributes are selected from: a number of different channels per journey, an average duration per channel type per journey, a most common contact reason per journey, a number of total sessions per journey and a total duration of the journey.  
	[collecting analytics data about interactions or a sequence of interactions between users and an entity…tracks the analytics data in a variety of ways…the analytics engine 106 collects and compiles interaction data including information associated with each of the respective interactions (0047-0048, 0050); an attribute may refer to a feature determined based on analytics data (0026); identifying different sets of attributes for different types of online user interactions of the plurality of online user interactions (0107, 0108, 0120); the attribute identifier 204 analyzes the collected analytics data and identifies one or more attributes associated with corresponding interactions…Examples of attributes that the attribute identifier 204 may identify include, but are not limited to, social customer relationship management (CRM) text, live chat text, survey ratings, interaction length, visit length (e.g., length of time spent visiting a website), length of time viewing an advertisement, length of time between receiving an advertisement and clicking the advertisement, repeat video views, time between interactions, whether an interaction eventually results in a conversation event and/or whether the user associated with the interaction eventually fulfills a target metric (0051); customers may reach out to communicate with companies several times over a period via a plurality of communication channels (0001); attributes can include an identification of one or more previous or subsequent interactions to a present interaction…the attribute identifier 204 can identify one or more attributes including the sequence of interactions, a deviation from a traditional path of interactions, as well as identify that the live chat as a traditionally negative and/or positive event in the sequence of interactions (0052); identifying different sets of attributes for different types of interactions (0053); customers and potential customers can follow a customer journey including a number of instances of communication with a respective company prior to making a purchase, receiving a product, or otherwise engaging with the company in a meaningful way (0001); Marketers, companies, and product providers often desire to understand the journey that customers follow leading up to a purchase (e.g., the customer journey). For example, companies often desire to understand at what point customers go through cycles of awareness, consideration, intent, and purchase. Nevertheless, as the number of observable interactions between customers and businesses increase, and as more and more of the interactions occur over the Internet (e.g., via Internet browsers, web applications, mobile apps, etc.), conventional systems often fail to effectively analyze and understand the customer journey across the ever-increasing variety of channels of communication. As a result, interested parties often fail to identify communications between customers and businesses that positively or negatively contribute toward the customer journey (0002); The amount of data can be particularly problematic for websites or applications that receive thousands, millions, or even billions of daily visitors or users. Conventional analytics engines often lack the ability to identify and organize captured data in meaningful ways. Even conventional analytics engines that possess this ability, however, consume significant processing power to create meaningful analyses (0003); even where companies, marketers, and product providers analyze customer data to determine results associated with the customer journey, conventional systems often fail to provide useful reports of the analytical results. For example, while conventional systems can provide an illustration of collected data, conventional systems often fail to provide an illustration of the data in such a way that a layperson viewing the results can understand which interactions between a customer and company are significant. In addition, conventional systems do not provide an interactive presentation of a customer journey that provides a positive user experience in viewing and understanding interactions that make up a customer journey (0004); the systems and methods described herein collect analytics data on a per-user basis for a plurality of online user interactions with respect to an online entity. The systems and methods further analyze the analytics data to identify various attributes associated with the online user interactions. Based on the identified attributes for the respective online user interactions, the systems and methods determine sentiment scores that indicate a measurement of sentiment of a user with respect to the online user interactions. In addition to determining sentiment scores for the online user interactions, the systems and methods described herein further aggregate online user interactions to identify an interaction path that users frequently have in common (0005); the analytics engine 106 detects interactions and collects data (e.g., analytics data) including information about interactions between the first user 114a and the online entity. The analytics engine 106 similarly collects information about interactions between the other users 114b-n and the online entity using a variety of tracking methods…a first user may interact with an online entity at different times using several different devices (0038); Upon collecting the analytics data including information about the online user interactions, the analytics system 104 can further analyze the analytics data to identify attributes of the associated interactions. In particular, in one or more embodiments, the journey mapping system 108 identifies data (e.g., behavioral and descriptive data) indicative of a sentiment of a user with respect to a particular interaction. For example, as will be described in further detail below, the journey mapping system 108 identifies attributes about different interactions including, but not limited to, social customer relationship management text, live chat text, survey ratings, interaction length, time between interactions, previous and/or subsequent interactions, etc. (0039; see also 0040-0044); the journey mapping system 108 further performs a statistical analysis on the sentiment scores to determine variability of sentiment scores, average sentiment scores, median sentiment scores, or other statistical metric associated with a distribution of sentiment scores for a type of interaction (0041); In addition to determining sentiment scores for different interactions, the journey mapping system 108 optionally aggregates information from the tracked interactions to map or otherwise identify a path of interactions (or simply "interaction path") toward a target metric (0042;  see also 0070); collects analytics data about the interaction itself. For example, the collected analytics data can include a timestamp associated with an interaction. In one or more embodiments, the collected analytics data includes multiple timestamps associated with a given interaction (e.g., a timestamp for the beginning and ending of an interaction). As another example, the analytics data includes an identification of a type of interaction (e.g., an interaction identifier). As a further example, the analytics data includes an identification of a communication channel (e.g., website, mobile app, email) over which the interaction occurred. The analytics data, in one or more embodiments, further includes other raw data including text, digital content, or an identification of one or more locations (e.g., on the analytics database 110) where additional data associated with the interaction is stored (0047); the length of an interaction, or other attributes, may influence the overall sentiment score (0061); identifying the interactions most commonly experienced based on a percentage of users (0074; see also 0067-0073); In addition to considering attributes differently based on interaction-types, the sentiment manager 206 can further apply different weights to different attributes based on a user profile or user data for users involved with the interactions (such as weighting user attributes or attributes associated with the communication channel) (0062); the journey mapping system 108 generates a model including defined relationships between attributes and sentiment values for those attributes. As an example, the journey mapping system 108 generates a model including a table, chart, or other data structure that includes one or more identified attributes (or specific combinations of attributes) for each type of interaction known to correspond to a measurement of user sentiment for each type of interaction. Thus, when analyzing analytical data to identify attributes, the attribute identifier 204 selectively identifies attributes corresponding to the interaction-type of the tracked interaction. In addition, the sentiment manager 206 analyzes the identified attributes in accordance with the model to determine sentiment scores for interactions of the interaction-type (0063)]
	As related to the instant claim limitations, as described by George, analytics data may comprise information about interactions or a sequence of interactions between users and an entity may be collected and tracked in a variety of ways, wherein customer journeys may comprise an ever-increasing variety of channels [i.e., a number of different channels per journey], and wherein different sets of attributes for different types of online user interactions of the plurality of online user interactions may be identified. Attributes may include interaction or visit lengths, interaction length, time between interactions, previous and/or subsequent interactions, etc., a number of times a customer has contacted a company, a plurality of channels used by the customer to contact the company, a time period, time stamps associated with a given interaction, a timestamp for the beginning and ending of an interaction, a number of observable interactions between customers and businesses, an identification of a communication channel over which the interaction occurred, other attributes, and other raw data associated with the interactions [i.e., a number of different channels per journey, an average duration per channel type per journey, a most common contact reason per journey, a number of total sessions per journey and a total duration of the journey]. Customer data may be analyzed to determine results associated with the customer journey. Analytics data may be collected on a per-user basis for a plurality of online user interactions, and user interactions of a plurality of users may be aggregated to identify an interaction path that users frequently have in common. A statistical analysis may be performed to determine averages, medians, or other statistical metrics associated with a distribution of sentiment scores for interaction types. In addition to considering attributes differently based on interaction-types, the sentiment manager can further apply different weights to different attributes, such as weighting user attributes or attributes associated with the communication channel [i.e., a number of different channels per journey, an average duration per channel type per journey, a most common contact reason per journey, a number of total sessions per journey and a total duration of the journey].	
	Additionally, Bell further discloses:
	[The analytics server 137 can also use information about past contact center 15 interactions with the customer, e.g., a call history of the customer, the average length of interactions, etc. The analytics server 137 can also use intention plus topics and/or sentiment of the interaction to assign survey scores, e.g., based on the text the customer is using, sentence structure, customer responses to agent, etc. The interactions include the customer discussing a problem, making requests, etc. (0039); The analytics server 137 can also compare other factors of interactions having explicit survey scores and subsequent interactions… features considered by the analytics server 137 can also be weighted…the number of channels that a customer crosses during the journey can obtain a high correlation factor to the survey score, the way that the customer describes their problem can obtain a low correlation to the survey score, and a number of times that the customer interacts with the contact center 15 for the same problem can obtain high indicator of the survey score, as determined by the analytics server 137 (0040); The screen 400 can also display an elapsed time 406 of the interaction, a number 408 of previous or other interactions, and/or the previous or other channels 410 that the customer took to reach the agent 127(1-n), to aid in displaying the customer experience to the agent 127(1-n) to help improve the interaction with the customer (0041); Statistics may be used in contact center management to vary functionality in routing intelligence, load management, and in many other ways (0031)]
	As related to the instant claim limitations, as described by Bell, The analytics server can also use information about past contact center interactions with the customer, e.g., a call history of the customer, the average length of interactions, the number of channels that a customer crosses during the journey, a number of times that the customer interacts with the contact center for the same problem, an elapsed time of the interaction, a number of previous or other interactions, and/or the previous or other channels that the customer took to reach the agent. 
	It would be obvious to one of ordinary skill in the art at the time the invention was filed that the customer interaction data and metrics disclosed by the combination of George and Bell may comprise a number of different channels per journey, an average duration per channel type per journey, a most common contact reason per journey, a number of total sessions per journey and a total duration of the journey in order to identify different sets of attributes for different types of online user interactions and perform a statistical analysis to determine averages, medians, or other statistical metrics on a per-user basis as well as for aggregated interaction data associated with other users in order to use statistics to vary functionality in routing intelligence and load management.
	Additionally, the motivation and rationale discussed in addressing claims 1 and 12 applies here, as well.

Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over George, U.S. Patent Publication 20190034963, in view of Bell, U.S. Patent Application Publication 20160352900, and further in view of Kennel, U.S. Patent Application Publication 20140180974.
	Regarding claims 5 and 15, the combination of George and Bell teaches the limitations of claims 3 and 13.
	George further discloses:
	wherein if the tagged customer journey is tagged as being associated with a dissatisfaction indicator, then the tag equals a dissatisfaction power, wherein the dissatisfaction power is a value relative to a scale that indicates the importance of that dissatisfaction indicator.  
	[the sentiment manager 206 weights the attributes differently based on a determined significance of the attributes…the length of the interaction may still influence the overall sentiment score, the sentiment manager 206 may nonetheless determine that the length has a relatively small influence on the overall user sentiment with respect to the interaction and weight the sentiment value for the long duration of the interaction less heavily than other attributes. As a result, the sentiment manager 206 may determine, based on the positive sentiment value associated with the analysis of the text, a neutral or more positive sentiment score associated with the live chat interaction notwithstanding other attributes associated with negative sentiment values (0061); In addition to considering attributes differently based on interaction-types, the sentiment manager 206 can further apply different weights to different attributes based on a user profile or user data for users involved with the interactions (0062); determines a sentiment score including a measurement (e.g., numeric value) indicative of a level of positive or negative sentiment…in one or more embodiments, the sentiment manager 206 generates a measurement from 1 to 10 or another range based on one or a combination of identified attributes (0054)]
	While the combination of George and Bell teaches that the model attributes are weighted differently based on a determined significance (i.e., importance) of the attributes, Kennel is introduced to more specifically address the limitations with respect to indicating the importance of a dissatisfaction indicator.
	Kennel — which is directed to scoring of transactions to determine risk associated with transactions — discloses:
	wherein if the tagged customer journey is tagged as being associated with a dissatisfaction indicator, then the tag equals a dissatisfaction power, wherein the dissatisfaction power is a value relative to a scale that indicates the importance of that dissatisfaction indicator.  
	[scoring of transactions associated with an entity so as to determine risk associated with the transactions (0001); weighting data characterizing the transaction (0060-0061); in some implementations, words from most recent transactions in actual time can have more importance (for example, weight) and words from old transactions can have less importance (for example, weight). Such a differing importance/weight of words can be referred to as a time-based decay, when the time based events is measured in variable numerical units, such as that derived from transaction time data fields in the observed data (0061; see also 0060, 0079); These event-based decay and time-based decay can be advantageous over a configuration where same importance is associated with all words obtained from the historical data. A profiled entity may store one or more multiple vectors which are updated using one or more values of T. Using different values of T for updates for more than one vectors .zeta. can be advantageous to detect differences in short-term compared to long-term behavior (0062); Based on values of the stored multiple .zeta., an existing topic probability mixture vector can be generated. Based on the new words and the retrieved selected topics, the existing topic probability mixture vectors can be updated. The updated and previous/old topic probability mixture vectors can be stored separately so that both can be available at a later time. The process can be repeated for all topic models associated with varying event and time-decay parameters and for all topic models across varying choices of word definitions and their associated topic models (0079; see also 0087, 0093)]
	George teaches systems and methods for analyzing analytics data for a plurality of online user interactions and aggregating the analytics data to determine sentiment scores and generate a presentation of a path of interactions. Bell teaches analyzing analytics data for a plurality of online user interactions and aggregating the analytics data to determine sentiment scores and generate a presentation of a path of interactions. Kennel teaches scoring of transactions to determine risk associated with transactions.	As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the combination of George and Bell and Kennel is that, while the combination of George and Bell teaches the broadest reasonable interpretation of the claim limitations, Kennel is introduced to more specifically address the limitations, particularly with respect to indicating the importance of a dissatisfaction indicator.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of scoring of transactions to determine risk associated with transactions (as taught by Kennel) and the features of analyzing analytics data for a plurality of online user interactions and aggregating the analytics data to determine sentiment scores and generate a presentation of a path of interactions (as taught by Bell) with the system and method for analyzing analytics data for a plurality of online user interactions and aggregating the analytics data to determine sentiment scores and generate a presentation of a path of interactions (as taught by George) in order to enable scoring of transactions associated with an entity so as to determine risk associated with the transactions in a timely and cost-effective manner based on historical data and characteristics characterizing words.

	Regarding claims 6 and 16, the combination of George and Bell teaches the limitations of claims 1 and 12.
	The combination of George and Bell teaches the limitations of claims 1 and 12.
	The combination of George and Bell does not appear to explicitly recite that the model is a regression model.
	However, Kennel — which is directed to scoring of transactions to determine risk associated with transactions — discloses:
	wherein the model is a regression model, and wherein the model weights are attribute weights of the regression model.  
	[the one or more predictive models comprise at least one of: linear regression models, nonlinear regression models (0014, claim 14); one or more predictive features can be provided as input to two or more predictive models that generate the score  (0024); calculated predictive features, as described above, can be provided, at 126, as input to one or more predictive models. The one or more predictive models can also be provided with other features (0070); weighting data characterizing the transaction (0060-0061); The predictive model 310 can generate a score for each transaction. In some implementations, more than one predictive model can be used in series such that the last predictive model in the series can generate the final score while previous predictive models can generate subsidiary scores. While the predictive model is described to generate score, in other implementations, other diagrams, such as graphs, pie charts, and the like can also be generated so, wherein such diagrams can indicate patterns of variations in the prediction (0081); Based on the generated new words, associated allocated weights/importance, the stored multiples .zeta., and the retrieved model parameters, one or more values of the topic probability mixture vector can be updated (0064)]
	George teaches systems and methods for analyzing analytics data for a plurality of online user interactions and aggregating the analytics data to determine sentiment scores and generate a presentation of a path of interactions. Bell teaches analyzing analytics data for a plurality of online user interactions and aggregating the analytics data to determine sentiment scores and generate a presentation of a path of interactions. Kennel teaches scoring of transactions to determine risk associated with transactions.	As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the combination of George and Bell and Kennel is that, while the combination of George and Bell does not appear to explicitly recite that the model is a regression model.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of scoring of transactions to determine risk associated with transactions (as taught by Kennel) and the features of analyzing analytics data for a plurality of online user interactions and aggregating the analytics data to determine sentiment scores and generate a presentation of a path of interactions (as taught by Bell) with the system and method for analyzing analytics data for a plurality of online user interactions and aggregating the analytics data to determine sentiment scores and generate a presentation of a path of interactions (as taught by George) in order to enable scoring of transactions associated with an entity so as to determine risk associated with the transactions in a timely and cost-effective manner based on historical data and characteristics characterizing words.

	Regarding claims 7 and 17, the combination of George, Bell, and Kennel teaches the limitations of claims 6 and 16.
	George further discloses:
	determining an importance of an attribute to the score of the customer journey according to a multiplication of the attribute value and the associated weight, relative to multiplication of the other attribute values and the associated weight.  
	[the sentiment manager 206 weights the attributes differently based on a determined significance of the attributes…the length of the interaction may still influence the overall sentiment score, the sentiment manager 206 may nonetheless determine that the length has a relatively small influence on the overall user sentiment with respect to the interaction and weight the sentiment value for the long duration of the interaction less heavily than other attributes. As a result, the sentiment manager 206 may determine, based on the positive sentiment value associated with the analysis of the text, a neutral or more positive sentiment score associated with the live chat interaction notwithstanding other attributes associated with negative sentiment values (0061); In addition to considering attributes differently based on interaction-types, the sentiment manager 206 can further apply different weights to different attributes based on a user profile or user data for users involved with the interactions (0062)]
	Additionally, Bell further discloses:
	[The analytics server 137 can also compare other factors of interactions having explicit survey scores and subsequent interactions… features considered by the analytics server 137 can also be weighted…the number of channels that a customer crosses during the journey can obtain a high correlation factor to the survey score, the way that the customer describes their problem can obtain a low correlation to the survey score, and a number of times that the customer interacts with the contact center 15 for the same problem can obtain high indicator of the survey score, as determined by the analytics server 137 (0040)]
	Additionally, Kennel further discloses:
	[weighting data characterizing the transaction (0060-0061); in some implementations, words from most recent transactions in actual time can have more importance (for example, weight) and words from old transactions can have less importance (for example, weight). Such a differing importance/weight of words can be referred to as a time-based decay, when the time based events is measured in variable numerical units, such as that derived from transaction time data fields in the observed data (0061; see also 0060, 0079); These event-based decay and time-based decay can be advantageous over a configuration where same importance is associated with all words obtained from the historical data. A profiled entity may store one or more multiple vectors which are updated using one or more values of T. Using different values of T for updates for more than one vectors .zeta. can be advantageous to detect differences in short-term compared to long-term behavior (0062); Based on values of the stored multiple .zeta., an existing topic probability mixture vector can be generated. Based on the new words and the retrieved selected topics, the existing topic probability mixture vectors can be updated. The updated and previous/old topic probability mixture vectors can be stored separately so that both can be available at a later time. The process can be repeated for all topic models associated with varying event and time-decay parameters and for all topic models across varying choices of word definitions and their associated topic models (0079; see also 0087, 0093)]
	The motivation and rationale discussed in addressing claims 6 and 16 applies here, as well.

	Regarding claims 8 and 18, the combination of George and Bell teaches the limitations of claims 1 and 12.
	While the combination of George and Bell teaches tagging customer journeys, the combination of George and Bell does not appear to explicitly recite using a decay function to adjust a tag according to a time that have passed.
	However, Kennel — which is directed to scoring of transactions to determine risk associated with transactions — discloses:
	using a decay function to adjust a tag of a tagged customer journey according to a time that has passed from the tagged customer journey to an associated dissatisfaction event.  
	[in some implementations, words from most recent transactions in actual time can have more importance (for example, weight) and words from old transactions can have less importance (for example, weight). Such a differing importance/weight of words can be referred to as a time-based decay, when the time based events is measured in variable numerical units, such as that derived from transaction time data fields in the observed data (0061; see also 0060, 0079); These event-based decay and time-based decay can be advantageous over a configuration where same importance is associated with all words obtained from the historical data. A profiled entity may store one or more multiple vectors which are updated using one or more values of T. Using different values of T for updates for more than one vectors .zeta. can be advantageous to detect differences in short-term compared to long-term behavior (0062); Based on values of the stored multiple .zeta., an existing topic probability mixture vector can be generated. Based on the new words and the retrieved selected topics, the existing topic probability mixture vectors can be updated. The updated and previous/old topic probability mixture vectors can be stored separately so that both can be available at a later time. The process can be repeated for all topic models associated with varying event and time-decay parameters and for all topic models across varying choices of word definitions and their associated topic models (0079; see also 0087, 0093)] 
	George teaches systems and methods for analyzing analytics data for a plurality of online user interactions and aggregating the analytics data to determine sentiment scores and generate a presentation of a path of interactions. Bell teaches analyzing analytics data for a plurality of online user interactions and aggregating the analytics data to determine sentiment scores and generate a presentation of a path of interactions. Kennel teaches scoring of transactions to determine risk associated with transactions.	As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the combination of George and Bell and Kennel is that the combination of George and Bell does not appear to explicitly recite using a decay function to adjust a tag according to a time that have passed.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of scoring of transactions to determine risk associated with transactions (as taught by Kennel) and the features of analyzing analytics data for a plurality of online user interactions and aggregating the analytics data to determine sentiment scores and generate a presentation of a path of interactions (as taught by Bell) with the system and method for analyzing analytics data for a plurality of online user interactions and aggregating the analytics data to determine sentiment scores and generate a presentation of a path of interactions (as taught by George) in order to enable scoring of transactions associated with an entity so as to determine risk associated with the transactions in a timely and cost-effective manner based on historical data and characteristics characterizing words.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/CARRIE S GILKEY/Primary Examiner, Art Unit 3689